         Case 5:20-cv-00965-FB Document 105 Filed 08/02/21 Page 1 of 25




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


CARLOS ANTONIO RAYMOND,                        §
                                               §
                  Plaintiff,                   §                 SA-20-CV-00965-FB
                                               §
vs.                                            §
                                               §
IVEST PROPERTIES, LLC,                         §
ABDELHAKIM RAFATI, IN HIS                      §
OFFICIAL CAPACITY AS                           §
REGISTERED AGENT; LYDIA                        §
O'CONNEL, IN HER OFFICIAL                      §
CAPACITY AS BEXAR COUNTY                       §
COURT COORDINATOR, COURT 10;                   §
AND OTHER INDIVIDUALS AND                      §
COUNTY OFFICIALS,                              §
                                               §
                  Defendants.                  §

                          REPORT AND RECOMMENDATION
                       OF UNITED STATES MAGISTRATE JUDGE

To the Honorable United States District Judge Fred Biery:

       This Report and Recommendation concerns the following dispositive and non-dispositive

motions: Plaintiff’s Motion for Hearing for Preliminary Injunction [#34], Defendant Ivest

Properties, LLC’s Motion to Dismiss Plaintiff’s Amended Complaint [#46], Defendant Ivest

Properties, LLC’s Motion for Judgment on the Pleadings Pursuant to F.R.C.P. 12(c) and Request

for Attorney Fees with Supporting Affidavits and Exhibits [#78], Defendant Paul Rafati’s

Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6) and 12(c) [#79], Plaintiff’s Motion for

Leave to File Amended Complaint for Permanent Injunction and Other Equitable Relief [#80],

Defendant Lydia O’Connell’s Motion to Dismiss for Failure to State a Claim [#82], Plaintiff’s

Motion for Clarification [#87], Plaintiff’s Motion to Set Aside Final Possession of the Property

and to Add Additional Causes of Action [#95], Plaintiff’s Motion to Update Motion to Set Aside

Judgment [#97], Defendant Paul Raftai’s Motion to Abate and Stay this Matter and Request for
                                               1
         Case 5:20-cv-00965-FB Document 105 Filed 08/02/21 Page 2 of 25




Status Conference [#101], Plaintiff’s Motion for Justice to be Served under the Law [#103], and

Plaintiff’s Motion for Request for Admission [#104].

       The undersigned notes that there are two additional motions pending in this case—

Plaintiff’s Motion to Sanction [#30] and Plaintiff’s Motion for Entry of Final Default Judgment

[#48]. The undersigned issued a report and recommendation on these motions on April 23, 2021

[#56], which the District Court has not yet adopted or rejected. If the District Court adopts the

recommendation contained herein, Plaintiff’s motion to sanction and for entry of default

judgment may also be dismissed as moot without consideration of the previous report and

recommendation.

       All dispositive pretrial matters in this case have been referred to the undersigned for

disposition pursuant to Western District of Texas Local Rule CV-72 and Appendix C [#19]. The

undersigned has authority to enter a recommendation on the pending motions pursuant to 28

U.S.C. § 636(b)(1)(B). For the reasons set forth below, the Court should deny Plaintiff’s

motions for leave to amend, grant Defendants’ motions to dismiss, and dismiss the

remaining motions as moot.

       In issuing this report and recommendation and order, the undersigned has also considered

the multiple additional filings by Plaintiff [#50, #51, #52, #53, #54, #63, #65, #66, #70, #72, #76,

#81, #84, #102], as well as the several responses filed by Defendants [#68, #86, #94, #96, #98].

                                         I. Background

       This case arises out of an eviction and foreclosure on a home mortgage loan secured by

property located at 8054 Silver Grove, San Antonio, Texas 78254 (“the Property”). Plaintiff

Carlos Antonio Raymond, proceeding pro se, has sued various Defendants in an attempt to

regain ownership of the property.



                                                 2
         Case 5:20-cv-00965-FB Document 105 Filed 08/02/21 Page 3 of 25




       Plaintiff’s current live pleading is the Amended Complaint he filed on March 12, 2021,

after the Court consolidated a second-filed case, SA-21-CV-1371-DAE, into this action [#35,

#36]. In this pleading, Plaintiff alleges that the Property was sold at a non-judicial foreclosure

sale on January 7, 2020, and Plaintiff was thereafter evicted. (Am. Compl. [#36], at 4–5.)

According to Plaintiff’s pleading, after the foreclosure, there were various state-court

proceedings in which Plaintiff challenged the legality of a state-court judgment depriving him of

possession of the Property. (Id. at 5–8.)

       By this suit, Plaintiff accuses Defendant Ivest Properties (“Ivest”), the entity that

purchased the Property at the foreclosure sale, and its attorney Robert Valdespino

(“Valdespino”) of failing to serve and provide notice of critical state-court hearings that led to

the ultimate determination on the status of the Property. (Id. at ¶¶ 20–25.) Plaintiff contends

that these actions were taken with an intent to deprive Plaintiff of a fair and equal opportunity to

attend the hearing on the merits of his case. (Id.)

       The allegations in Plaintiff’s Amended Complaint also reference a federal lawsuit

currently pending before another judge in this Court, in which Plaintiff has sued the foreclosing

mortgage companies, J.P. Morgan Chase Bank and Flagstar Bank. See Raymond v. J.P. Morgan

Chase Bank, 5:19-CV-00596-OLG-HJB.            Plaintiff contends that Ivest and Valdespino have

purposefully concealed various procedural actions in that case and interfered with his ability to

prosecute the suit. (Id. at ¶¶ 29–31.) Mr. Valdespino, however, is not a named defendant in this

case. Neither are the mortgage companies. See infra at 6–7. In addition to Ivest, Plaintiff sues

Abdelhakim Rafati, identified by Plaintiff as a realtor and the Managing Agent of Ivest, and

Lydia O’Connell, Court Coordinator for the Bexar County judge who allegedly scheduled

various state-court hearings at issue.



                                                  3
         Case 5:20-cv-00965-FB Document 105 Filed 08/02/21 Page 4 of 25




       Plaintiff’s Amended Complaint asserts eleven causes of action: (1) violation of the

Coronavirus Aid and Economic Security Act (“CARES Act”), (2) fraud and fraudulent

misrepresentation, (3) violations of his right to procedural due process under the Fifth and

Fourteenth Amendments, (4) wrongful eviction, (5) federal civil conspiracy in violation of the

Racketeer Influenced and Corrupt Organizations Act (“RICO”), (6) false pretense in violation of

Texas Penal Code § 32.32, (7) negligent and intentional infliction of emotional distress, (8) civil

rights violation pursuant to 42 U.S.C. § 1983, (9) trespass, (10) violation of the Americans with

Disabilities Act (“ADA”), and (11) some unspecified damage to Plaintiff’s credit reputation. (Id.

at 14–32.)

       The three named Defendants in this case have all filed dispositive motions, asking the

Court to dismiss Plaintiff’s claims. Ivest has moved to dismiss Plaintiff’s Amended Complaint

under Rule 12(b)(6) and for Judgment on the Pleadings pursuant to Rule 12(c) by two separate

motions [#46, #78]. Rafati has moved to dismiss pursuant to Rules 12(b)(6) and 12(c) [#79], and

O’Connell filed a general motion to dismiss for failure to state a claim [#82].

       In response, Plaintiff has filed a number of motions, including multiple requests to amend

his pleadings [#80, #95, #97, #103]. Plaintiff’s other pending motions seek clarification from the

Court or request miscellaneous relief [#87, #97, #104]. Rafati has most recently filed a motion

asking the Court to stay this case until it has resolved Defendants’ dispositive motions, and for a

status conference [#101].

       The motions are ripe for review. Because Plaintiff’s motions asking the Court for leave

to amend his pleadings, if granted, have the potential to moot Defendants’ motions to dismiss,

the Court will first address Plaintiff’s proposed amendments.




                                                 4
          Case 5:20-cv-00965-FB Document 105 Filed 08/02/21 Page 5 of 25




                           II. Plaintiff’s Request for Leave to Amend

         Plaintiff’s first motion for leave to amend his pleadings ask the Court for permission to

add two new defendants to this action—J.P. Morgan Chase Bank and Flagstar Bank. (Mot. [#80]

at 1.) Exhibits attached to Plaintiff’s motions indicate that J.P. Morgan Chase serviced the

mortgage loan associated with the property at issue in this case until it transferred servicing to

Flagstar Bank on December 4, 2018. (Ex. [#80] at 12.) Plaintiff believes these two entities

conspired with the named Defendants in this action to deprive him of his due process rights.

         Plaintiff’s second motion for leave to amend his pleadings asks the Court for leave to add

an additional claim related to Ivest’s alleged disregard for Plaintiff’s previous requests to stop

using his personal e-mail for service of court filings. (Mot. [#95] at 1–2.) Plaintiff’s motion then

proceeds to advance various merit-based arguments for overturning the state-court eviction

order.

         Plaintiff’s third motion for leave to amend asks the Court for leave to amend his

pleadings to add Bexar County Judge V. Davis as an additional Defendant. Plaintiff believes

Judge Davis conspired with Ivest’s attorney to deprive him of his property and violate his due

process rights. The Court should deny all three motions.

A.       Legal Standard

         The grant of leave to amend pleadings pursuant to Rule 15(a) is generally within the

discretion of the trial court and shall be “freely given when justice so requires.” Fed. R. Civ. P.

15(a); Zenith Radio Corp. v. Hazeltine Research, Inc., 401 U.S. 321, 330 (1971). However,

leave to amend “is by no means automatic.” Wimm v. Jack Eckerd Corp., 3 F.3d 137, 139 (5th

Cir. 1993) (quoting Addington v. Farmer’s Elevator Mut. Ins. Co., 650 F.2d 663, 666 (5th Cir.

Unit A July 1981)). In evaluating the propriety of an amendment, the district court may consider



                                                 5
         Case 5:20-cv-00965-FB Document 105 Filed 08/02/21 Page 6 of 25




factors such as undue delay, bad faith, or dilatory motive on the part of the movant, repeated

failure to cure deficiencies by amendments previously allowed, undue prejudice to the opposing

party, and futility of amendment. Id. (citing Foman v. Davis, 371 U.S. 178, 182 (1962)).

Granting leave to amend would be futile when “the amended complaint would fail to state a

claim upon which relief could be granted.” Stripling v. Jordan Prod. Co., 234 F.3d 863, 873 (5th

Cir. 2000).

B.     Analysis

       Plaintiff has already been afforded one opportunity to amend his pleadings, upon the

consolidation of a second-filed case into this lawsuit. (See R&R [#25].) And he did so. (See

Am. Compl. [#36].) Although Plaintiff has now filed multiple motions seeking leave to again

amend his pleadings, Plaintiff also did not file any proposed amended pleadings with any of the

motions, despite the requirement that he do so. See W.D. Tex. Loc. R. CV-7(b). The Court is

therefore unable to evaluate the proposed amendments under the governing standards, and the

motions could be denied solely due to his failure to follow this Court’s Local Rules.

       Additionally, Plaintiff has already sued J.P. Morgan Chase Bank and Flagstar Bank in the

related proceeding.   See Raymond v. J.P. Morgan Chase Bank, 5:19-CV-00596-OLG-HJB.

Plaintiff’s Amended Complaint in this case does not name J.P. Morgan Chase Bank or Flagstar

Bank as Defendants. Although Plaintiff filed what he termed his “Supplemental Amended

Complaint” [#39] and this pleading purports to add J.P. Morgan Chase Bank and Flagstar Bank,

as well as Kenneth Grubbs (Plaintiff’s former appointed counsel his other federal suit), Plaintiff

never served the banks or Grubbs with process, despite being given the opportunity to do so.

       In an Order dated April 14, 2021, shortly after the filing of Plaintiff’s “Supplemental

Amended Complaint,” the Court directed Plaintiff to submit to the Clerk’s Office a fully



                                                6
           Case 5:20-cv-00965-FB Document 105 Filed 08/02/21 Page 7 of 25




completed United States Marshal Service Form 285, including fully complete addresses, for each

Defendant he desired to serve with his lawsuit. (See Order [#42].) Plaintiff submitted the USM

Form 285 as to Ivest, Rafati, O’Connell, and “the Bexar County Civil Court” but not for any

other Defendant. Any additional claims Plaintiff wishes to raise against J.P. Morgan Chase Bank

or Flagstar Bank with respect to his eviction should be addressed in the case pending in front of

Judge Bemporad.1

       Plaintiff’s complaints regarding Ivest’s communications through his personal e-mail

account have already been raised with the Court in this case, and in the Report and

Recommendation addressing these complaints, the Court directed Plaintiff to raise any issue

related to Mr. Valdespino (Ivest’s attorney) contacting him in violation of some rule of ethics

imposed on licensed attorneys in Texas by lodging a complaint with the Texas Bar. (See R&R

[#56] at 4.) Such complaints do not give rise to a standalone federal cause of action that could be

added to this lawsuit.

       Finally, Plaintiff’s request to add Bexar County Court at Law Judge Davis as a Defendant

to this suit is futile, as Judge Davis is immune from suit for acts taken in his judicial capacity.

Mireles v. Waco, 502 U.S. 9, 11 (1991). This immunity is not overcome by allegations of bad

faith or malice. Id. The only allegations against Judge Davis in Plaintiff’s third motion for leave

to amend is that he backdated a final judgment for the possession of the Property to August 6,

2020, when the final hearing on the merits was in fact held on August 11, 2020. In other parts of



       1
          Plaintiff’s Supplemental Amended Complaint does not advance any new allegations
against Ivest, Rafati, and O’Connell that pertain to the claims pleaded in his First Amended
Complaint. Nor does it purport to supersede the Amended Complaint, as it only addresses new
allegations against J.P. Morgan Chase Bank, Frost Bank, and Grubbs, parties that have not been
served and are not part of this lawsuit. Accordingly, the undersigned construes the Amended
Complaint [#36] as the live pleading for purposes of evaluating the pending motions to dismiss
and has not considered the allegations in the Supplemental Amended Complaint [#39].
                                                7
         Case 5:20-cv-00965-FB Document 105 Filed 08/02/21 Page 8 of 25




Plaintiff’s motion, he states that Judge Davis signed the final judgment on August 6, 2020, but

the judgment was not entered until August 11, 2020. The Court cannot discern from Plaintiff’s

motion the prejudice that Plaintiff has alleged to have suffered from any error related to the date

of the judgment entered by Judge Davis. Regardless of the nature of any alleged error, signing

and entering the final judgment at issue is clearly an act taken in Judge Davis’s judicial capacity

for which he enjoys immunity.

                    III. Allegations in the Amended Complaint [#36] and
                             Facts Established by Public Record

       Generally, in deciding a motion to dismiss pursuant to Rules 12(b)(6) and 12(c), a court

may not look beyond the four corners of the Plaintiff’s pleadings without converting the motion

to a motion for summary judgment. Indest v. Freeman Decorating, Inc., 164 F.3d 258, 261 (5th

Cir. 1999); Fed. R. Civ. P. 12(d). All three named Defendants in this suit have moved for

dismissal of Plaintiff’s claims pursuant to Rules 12(b)(6) and 12(c). Yet, both of Ivest’s motions

cite extensively to evidence beyond Plaintiff’s pleadings.

       This Court may consider documents attached to the complaint and those that are central

to the claims at issue and incorporated into the complaint by reference. Lone Star Fund V (U.S.),

L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010). Courts may also take judicial

notice of those matters of public record. Funk v. Stryker Corp., 631 F.3d 777, 783 (5th Cir.

2011). The majority of the exhibits attached to Ivest’s motions are either court records or

documents that were attached to and filed with court records, of which this Court may take

judicial notice.   The Court therefore declines to convert Ivest’s motion into a motion for

summary judgment and will limit its consideration of documents outside of the pleadings to

those matters of public record.




                                                8
         Case 5:20-cv-00965-FB Document 105 Filed 08/02/21 Page 9 of 25




       Public records attached to Ivest’s motions to dismiss confirm that Ivest purchased the

Property, which is located at 8054 Silver Grove, San Antonio, Texas, 78254, at a non-judicial

public foreclosure sale on January 7, 2020. (Deed [#78-6], at 2–8.) A Notice to Vacate the

Property, dated January 8, 2020, was issued to Plaintiff, directing Plaintiff to contact Defendant

Rafati with any questions. (Notice [#78-6] at 29.) Mail receipts indicate that Plaintiff received

the Notice on January 14, 2020. (Id. at 29–32.) Plaintiff refused to vacate the Property, and an

eviction suit was filed in the Justice of the Peace Court, Precinct 2, Place 1. (Am. Compl. [#36],

at 5.) Judgment was entered in favor of Ivest and against Plaintiff. (Id.)

       Plaintiff appealed the judgment to the Bexar County Court at Law, and a trial de novo

was initially noticed and set for June 4, 2020. (Id. at 5–6.) Shortly thereafter, the COVID-19

pandemic struck San Antonio, Texas, and caused significant delays to all court proceedings. (Id.

at 6.) The trial was continued to August 6, 2020, due to the pandemic. (Order Setting Trial

[#78-8] at 1–2.)

       Plaintiff alleges that Ivest failed to properly serve him with a copy of the order setting

trial for August 6, 2020. (Am. Compl. [#36], at 6.) However, the record contains first class and

certified mail receipts pertaining to the service of Judge Davis’s order setting trial on the merits.

(Order Setting Trial [#78-8] at 1–2; Receipts [#78-8], at 3–10.) The mail receipts indicate

Plaintiff received the order via First Class Priority Mail on June 6, 2020, and again by Certified

Mail on June 8, 2020. (Receipts [#78-8] at 3–10.)

       Plaintiff’s Amended Complaint admits to having received an e-mail from Mr. Valdespino

on August 4, 2020, regarding the August 6, 2020 hearing. (Am. Compl. [#36], at 16.) Plaintiff

nonetheless alleges that the short notice provided by Mr. Valdespino’s e-mail and the failure of




                                                 9
           Case 5:20-cv-00965-FB Document 105 Filed 08/02/21 Page 10 of 25




Ivest to serve him with formal notice of the hearing via certified mail deprived him of due

process and his right to be heard. (Id. at 16.)

       The subject e-mail and Plaintiff’s response thereto are incorporated into the pleadings by

reference, as the question of Plaintiff’s notice is both central to his claims and referenced in

Plaintiff’s pleading. See Lone Star Fund, 594 F.3d at 387. Mr. Valdespino’s e-mail to Plaintiff

is dated August 4, 2020, at 9:00 a.m., and informed Plaintiff that the August 6, 2020 hearing on

the merits had been changed from a live hearing to a hearing by videoconference via Zoom due

to the COVID-19 pandemic and provided Plaintiff with the Zoom log-in information. (Aug. 4,

2020 E-Mail [#78-10], at 1.) In response, Plaintiff sent Mr. Valdespino an e-mail at 9:27 a.m., in

which he stated that he was refusing to attend the August 6, 2020 “bogus” hearing because the

hearing had not been officially set by the Bexar County Court at Law, and Judge Bemporad, the

judge presiding over Plaintiff’s other federal lawsuit, had stayed all proceedings.2 (Aug. 4, 2020

E-Mail [#78-11], at 1.)

       Plaintiff failed to appear at the August 6, 2020 docket call in the Bexar County Court at

Law, and trial was set for August 10, 2020, a Monday morning. (Tr. [#78-13] at 4.) On August

10, 2020, Plaintiff again failed to appear. (Id. at 1.) Judge Davis’s court coordinator, Defendant

O’Connell, stated on the record at the August 10 trial that she had sent Plaintiff an invitation to

join the Zoom hearing, but Plaintiff failed to respond. (Id. at 4–5.) Plaintiff alleges that the e-

mail from O’Connell was confusing and did not amount to actual notice of the August 10, 2020

Zoom hearing. (Am. Compl. [#36], at 10–11.)

       Judge Davis issued a Final Judgment for Possession of Property, disposing of Plaintiff’s

appeal and awarding possession of the Property to Ivest. (Final J. [#78-6], at 1.) The Judgment


       2
          The undersigned addresses Plaintiff’s allegations regarding Judge Bemporad’s stay
infra at page 10.
                                                  10
         Case 5:20-cv-00965-FB Document 105 Filed 08/02/21 Page 11 of 25




states that trial on the merits of Plaintiff’s appeal was held on August 6, 2020, before Judge

Davis at Bexar County Court at Law Number 10, and that Plaintiff failed to appear. (Id.) The

Judgment awards Ivest with possession of the property located at 8054 Silver Grove, San

Antonio, Texas, 78254, i.e., the Property. (Id.) It appears that, because the hearing actually

occurred on August 10, 2020, not August 6, 2020, the date recited in the order is erroneous.

       Bexar County court records further reflect that Plaintiff attempted to move to set aside the

default final judgment, advancing the same arguments regarding lack of notice that he attempts

to assert in this lawsuit, but was unsuccessful. (See Resp. [#46-5], at 2–9; Tr. [#78-14] at 4–12.)

Judge Davis held a scheduled hearing on Plaintiff’s motion for new trial and to set aside the

default judgment on August 17, 2020, at which Plaintiff also did not appear, ostensibly due to a

medical issue. (Tr. [#78-14] at 6–7.) Judge Davis therefore canceled the setting, granted

Plaintiff the requested continuance, but left it to Plaintiff to pursue a new date for hearing. (Id. at

8.) Plaintiff never requested an additional setting, and the motion for new trial was denied by

operation of law. (Tr. [#78-15] at 9.)

       The exhibits attached to Ivest’s motions to dismiss establish that there was an additional

hearing on January 8, 2021, before Judge John A. Longoria at the Bexar County Court at Law

Number 5, to address Ivest’s contest of a Centers for Disease Control and Prevention (“CDC”)

declaration filed by Plaintiff in further attempt to stop a writ of possession for the property at

issue. (Tr. [#78-15], at 1–41.) Judge Longoria found that Plaintiff could not stop the eviction

because he was not a renter, which Judge Longoria said was an essential requirement to benefit

from CDC protection. (Id. at 35–36.)

       Plaintiff’s Amended Complaint also contains additional allegations related to his federal

lawsuit pending before United States Magistrate Judge Henry J. Bemporad and Chief United



                                                  11
        Case 5:20-cv-00965-FB Document 105 Filed 08/02/21 Page 12 of 25




States District Judge Orlando L. Garcia, 5:19-CV-596-OLG-HJB. Plaintiff appears to believe

that Judge Bemporad entered a stay in the federal case on March 10, 2020, that stayed all state-

court proceedings related to his appeal in Bexar County court. (Am. Compl. [#36], at 6.)

Plaintiff alleges that he served Judge Bemporad’s stay order on the Bexar County court and

Ivest, but Ivest and Judge Davis ignored the stay and proceeded with the disposition of Plaintiff’s

appeal in direct violation of the stay order. (Id. at 6–7.) Plaintiff misunderstands the meaning

and import of the March 10, 2020 stay order.

       Judge Bemporad’s order stayed all proceedings in Plaintiff’s federal case against J.P.

Morgan Chase and Flagstar Bank; Judge Bemporad did not stay the state-court proceedings with

Ivest. See 5:19-CV-596-OLG-HJB [#96]. Judge Bemporad explained in his order that the

reason for the stay was the voluminous number of unauthorized filings and pleadings submitted

by Plaintiff in the case, which had impaired the court’s ability to address the issues raised in the

pending motions to dismiss. Id. Judge Bemporad prohibited Plaintiff from filing any pleadings

in the case without specific and emergency leave of Court and warned that a violation of the stay

order could result in the imposition of sanctions. Id. Nowhere in Judge Bemporad’s order did he

attempt or purport to stay the Bexar County court action.

       The transcript of the August 10 hearing in the Bexar County Court at Law indicates that

Judge Davis inquired as to whether the federal court had issued any stay that might prevent the

Bexar County court from proceeding with issuing a judgment on the appeal, and Mr. Valdespino

confirmed that there was no stay in place as to the state-court proceedings, only as to the federal

case. (Tr. [#78-13], at 5–6.)

       Finally, Plaintiff’s Amended Complaint also contains allegations related to his actual

eviction on January 8, 2021, alleging that his personal property, such as mattresses, medical aids,



                                                12
           Case 5:20-cv-00965-FB Document 105 Filed 08/02/21 Page 13 of 25




and electronic systems, was destroyed because the property was left out in the rain. (Am.

Compl. [#36], at 24–25.) According to Plaintiff, Ivest was prohibited by statute from removing

and placing his personal property outside his former residence under such weather conditions.

(Id.) Additionally, Plaintiff alleges that Ivest wrongfully prohibited him from entering into his

former residence to recover his belongings or to make arrangements for their removal. (Id. at

25–26.)

          By this lawsuit, Plaintiff asks the Court to set aside the final judgment entered by Judge

Davis on August 6, 2020, return the Property to Plaintiff, permanently enjoin any future eviction,

award him $1,000,000 in compensatory damages, and grant him other miscellaneous relief. (Id.

at 32.)

                                   IV. Ivest’s Motions to Dismiss

          Ivest has filed two dispositive motions—a motion to dismiss pursuant to Rule 12(b)(6)

[#46] and a motion for judgment on the pleadings pursuant to Rule 12(c) [#78]. Ivest contends

that Plaintiff has asserted legally and factually unfounded claims in an attempt to collaterally

attack a final state-court judgment granting Ivest rightful possession of property that it purchased

at a public foreclosure sale on January 7, 2020. Ivest maintains that Plaintiff’s Amended

Complaint contains no viable federal causes of action, and the Rooker-Feldman doctrine

deprives this Court of jurisdiction to review the state-court final judgment regarding Plaintiff’s

eviction and the Property.

          Although Ivest does not style its motions as filed pursuant to Rule 12(b)(1), the Court

evaluates the motions under both the standard for motions challenging subject matter jurisdiction

and the sufficiency of the pleadings, as a federal court may always raise the matter of its

jurisdiction sua sponte. This Court also has authority pursuant to 28 U.S.C. § 1915(e) to



                                                  13
           Case 5:20-cv-00965-FB Document 105 Filed 08/02/21 Page 14 of 25




evaluate Plaintiff’s pleadings for frivolousness, because Plaintiff is proceeding in forma pauperis

in this lawsuit.

A.        Legal Standards

          Motions filed under Rule 12(b)(1) of the Federal Rules of Civil Procedure allow a party

to challenge the subject-matter jurisdiction of the district court to hear a case. See Fed. R. Civ. P.

12(b)(1); Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001). When a court’s subject

matter jurisdiction is factually attacked, the court may consider matters outside of the pleadings.

Oaxaca v. Roscoe, 641 F.2d 386, 391 (5th Cir. 1981). Where a motion to dismiss for lack of

jurisdiction is limited to a facial attack on the pleadings, however, it is subject to the same

standard as a motion brought under Rule 12(b)(6). See Lane v. Halliburton, 529 F.3d 548, 557

(5th Cir. 2008); Benton v. United States, 960 F.2d 19, 21 (5th Cir. 1992). The burden of

establishing federal jurisdiction rests on the party seeking the federal forum. Ramming, 668 F.3d

at 161.

          To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. Although a complaint “does not need detailed factual allegations,” the “allegations must be

enough to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555. The

allegations pleaded must show “more than a sheer possibility that a defendant has acted

unlawfully.” Iqbal, 556 U.S. at 678.




                                                  14
        Case 5:20-cv-00965-FB Document 105 Filed 08/02/21 Page 15 of 25




       In reviewing a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a court

“accepts all well-pleaded facts as true, viewing them in the light most favorable to the plaintiff.”

Martin K. Eby Const. Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004)

(internal quotation omitted).    However, a Court need not credit conclusory allegations or

allegations that merely restate the legal elements of a claim. Chhim v. Univ. of Tex. at Austin,

836 F.3d 467, 469 (5th Cir. 2016) (citing Iqbal, 556 U.S. at 678).

       After the pleadings are closed—but early enough not to delay trial—a party may move

for judgment on the pleadings under Rule 12(c). Fed. R. Civ. P. 12(c). The standard for

dismissal under Rule 12(c) is the same as that for dismissal for failure to state a claim under Rule

12(b)(6). Johnson v. Johnson, 385 F.3d 503, 529 (5th Cir. 1999).

       Pursuant to 28 U.S.C. § 1915(e), this Court may review any civil complaint filed by a

party proceeding in forma pauperis to determine whether the claims presented are (1) frivolous

or malicious; (2) fail to state a claim on which relief may be granted; or (3) seek monetary relief

against a defendant who is immune from such relief. See 28 U.S.C. § 1915(e)(2)(B). “A

complaint is frivolous if it lacks an arguable basis in law or in fact.” Biliski v. Harborth, 55 F.3d

160, 162 (5th Cir. 1995). A complaint lacks an arguable basis in law if it is based on “an

indisputably meritless legal theory.” Harper v. Showers, 174 F.3d 716, 718 (5th Cir. 1999). A

complaint lacks an arguable basis in fact when the allegations are fanciful, fantastic, and

delusional or when they “rise to the level of the irrational or the wholly incredible.” Denton v.

Hernandez, 504 U.S. 25, 32–33 (1992). This court is “vested with especially broad discretion in

making the determination of whether an IFP proceeding is frivolous.” Green v. McKaskle, 788

F.2d 1116, 1119 (5th Cir. 1986).




                                                 15
        Case 5:20-cv-00965-FB Document 105 Filed 08/02/21 Page 16 of 25




B.     Analysis

       The essence of Plaintiff’s lawsuit is a request to nullify the Final Judgment of Possession

issued by Judge Davis in the Bexar County Court at Law, which affirmed Ivest’s legal right to

possession of the Property, which Ivest purchased at a non-judicial foreclosure sale. Plaintiff’s

primary argument in support of this remedy is that he did not receive notice of the August 6,

2020 or August 10, 2020 hearings related to the trial on the merits of his appeal and therefore

was deprived of his right to procedural due process. Plaintiff also believes that the Bexar County

Court’s hearings and judgment are invalid because Judge Bemporad had issued a stay of all

state-court proceedings.   Plaintiff’s theory of his case is factually flawed, as it is directly

contradicted by Bexar County and federal-court records and other documents properly

considered by this Court. His theory also constitutes an improper collateral attack on a state-

court judgment, over which this Court lacks subject matter jurisdiction.

       i.      Plaintiff’s theory of his case is factually frivolous

       First, Plaintiff’s contention that the Bexar County Court acted without authority due to a

federal-court stay is without any factual basis. As detailed supra, Judge Bemporad issued a stay

on March 10, 2020, not of the state-court proceedings, but of Plaintiff’s federal lawsuit (5:19-

CV-596-OLG-HJB). Thus, Judge Bemporad’s stay order cannot be a basis for challenging the

legality of the Judge Davis’s Final Judgment of Possession.

       Plaintiff’s allegations regarding notice are equally meritless. First class and certified mail

receipts attached to Bexar County court records establish that Plaintiff received notice of Judge

Davis’s order setting his appeal for a de novo trial on the merits in early June 2020, two months

before the scheduled August 6, 2020 hearing. (Order Setting Trial [#78-8], at 1–2; Receipts

[#78-8], at 3–10.) Judge Davis’s order, which is signed June 4, 2020, clearly states at the bottom



                                                 16
        Case 5:20-cv-00965-FB Document 105 Filed 08/02/21 Page 17 of 25




of the first page immediately above his signature that Plaintiff’s appeal is “set for trial on the 6th

of August, 2020 at 9:30 a.m. in the County Civil Presiding Courtroom, County Court at Law No.

10.” (Order Setting Trial [#78-8], at 1.) Plaintiff cannot take the position that he did not receive

a copy of this Order, as he attached it to a filing in the federal lawsuit pending before Judge

Bemporad on June 15, 2020, shortly after receiving the Order by mail. (See 5:19-CV-596-OLG-

HBJ [ #101], Ex. B.)

       Furthermore, Plaintiff acknowledges in his Amended Complaint that he received an e-

mail on August 4, 2020, from Mr. Valdespino regarding the August 6, 2020 hearing. (Am.

Compl. [#36], at 16.) The e-mail and Plaintiff’s response thereto further establish that Plaintiff

consciously chose not to attend the August 6, 2020 hearing, despite having actual notice of the

setting and instructions on how to join the videoconference. (Aug. 4, 2020 E-Mail [#78-11], at

1.)

       Finally, Plaintiff’s Amended Complaint acknowledges receiving an e-mail from

Defendant O’Connell, Judge Davis’s Court Coordinator, on Friday, August 6, 2020. (Am.

Compl. [#36], at 10–11.) Although the e-mail is not in the record before the Court, the transcript

of the August 10, 2020 trial on the merits includes statements by O’Connell that she sent

Plaintiff an invitation to join the Zoom hearing on August 10, 2020, but Plaintiff failed to

respond. (Tr. [#78-13] at 4–5.) Further, Bexar County court records indicate that Plaintiff

already raised the issue of lack of notice with the Bexar County court in his motion to set aside

the Final Judgment, Plaintiff never pursued the resetting of a hearing on his motion, after

obtaining a continuance. (See Resp. [#46-5], at 2–9; Tr. [#78-14] at 4–12.) Plaintiff cannot

consciously disregard numerous attempts to ensure his presence at court hearings and then plead

a lack of notice or an opportunity to be heard in this federal lawsuit. Regardless, even if there



                                                 17
        Case 5:20-cv-00965-FB Document 105 Filed 08/02/21 Page 18 of 25




was something deficient about the notice provided by the county court, that could not give rise to

a cause of action against Ivest. And to the extent that Raymond is attempting to sue the judge or

court for issuing a defective notice, he cannot because they are both immune.

       Accordingly, the record before the Court establishes that Plaintiff’s claims regarding his

lack of notice or other procedural defects related to the entry of the Final Judgment of Possession

are factually frivolous and should be dismissed pursuant to 28 U.S.C. § 1915(e). The District

Court should therefore dismiss Plaintiff’s claims of fraudulent misrepresentation, due process

and Section 1983 violations, civil conspiracy, and false pretense, all of which are predicated on

allegations that Plaintiff did not receive notice of the court hearings related to his appeal (Counts

2, 3, 5, 6, and 8 of Plaintiff’s Amended Complaint).

       ii.     This Court lacks jurisdiction to entertain a collateral attack on the state-court
               judgment.

       Insofar as Plaintiff is attempting to challenge the substance of the Final Judgment of

Possession, this amounts to a collateral attack on various state-court decisions and is therefore

barred by the Rooker-Feldman doctrine. See Liedtke v. State Bar of Tex., 18 F.3d 315, 317 (5th

Cir. 1994) (citing Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); Dist. of Columbia Court of

Appeals v. Feldman, 460 U.S. 462 (1983)). The Rooker–Feldman doctrine establishes a limit on

federal jurisdiction under the “basic theory . . . that only the United States Supreme Court has

been given jurisdiction to review a state-court decision.” 18B Charles Alan Wright et al.,

Federal Practice and Procedure § 4469.1 (2d ed.2014).              The Rooker-Feldman doctrine

establishes that a federal court lacks subject matter jurisdiction when issues in federal court are

“inextricably intertwined” with a final state-court judgment. Davis v. Bayless, 70 F.3d 367, 375

(5th Cir. 1995).




                                                 18
        Case 5:20-cv-00965-FB Document 105 Filed 08/02/21 Page 19 of 25




       The Rooker–Feldman doctrine is confined to only those cases “(1) brought by state-court

losers (2) complaining of injuries caused by state-court judgments (3) rendered before the district

court proceedings commenced and (4) inviting district court review and rejection of those

judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). In other

words, “if a federal plaintiff asserts as a legal wrong an allegedly erroneous decision by a state

court,” then, “Rooker–Feldman bars subject matter jurisdiction in federal district court.” Truong

v. Bank of Am., N.A., 717 F.3d 377, 382–83 (5th Cir. 2013). In contrast, if a plaintiff claims that

the named defendants violated, for example, a plaintiff’s constitutional rights in the course of

enforcing or issuing an order, then the plaintiff’s claims are independent of the state-court

judgment itself. Id. at 383 (emphasis added) (discussing Mosley v. Bowie Cnty., Tex., 275 Fed.

App’x. 327, 328–29 (5th Cir.2008) (per curiam)). The question is whether the state-court

decision or some independent action is the source of the injury. Land & Bay Gauging, L.L.C. v.

Shor, 623 Fed. App’x 674, 678–81 (5th Cir. 2015).

       Although Plaintiff attempts to couch this federal suit as a due process challenge based on

lack of notice, he is ultimately seeking an order voiding the Final Judgment of Possession and

returning the Property to his possession. The relief Plaintiff seeks in this suit makes this clear.

Plaintiff is not suggesting that he should be afforded a new opportunity to be heard or some type

of substitute process, but rather asks the Court to vacate the state-court judgment. This is not the

appropriate remedy for a procedural due process violation but rather the type of relief sought

through a collateral attack of a judgment itself.

       In summary, the undersigned has already found that Plaintiff’s theory of lack of notice

and other procedural challenges to the entry of Final Judgment in Ivest’s favor are factually




                                                    19
        Case 5:20-cv-00965-FB Document 105 Filed 08/02/21 Page 20 of 25




frivolous. Insofar as Plaintiff is attempting to challenge the validity of the Bexar County court

decision itself, his suit is barred by Rooker-Feldman.

       iii.    Plaintiff fails to plead any other plausible federal cause of action.

       The only other federal causes of action asserted in Plaintiff’s Amended Complaint are

violations of the CARES Act and the ADA. Plaintiff fails to plead a plausible claim under either

of these statutes. The CARES Act was enacted into law on March 27, 2020, in response to the

COVID-19 pandemic, and included a 120-day prohibition on the initiation of eviction

proceedings for “covered properties.” Pub. L. No. 116-136, 134 Stat. 281 (2020). “Covered

properties” are defined as those purchased through specified federal programs or with specified

federally backed loans. Id. § 4024, 134 Stat. at 492–93. The CARES Act allowed multifamily

borrowers to request forbearance of foreclosure on such loans and prohibited the eviction of a

borrower receiving such forbearance during the specified time period. Id. § 4023, 134 Stat. at

491.   The CARES Act has separate provisions related to evictions of tenants, rather than

homeowners, that are not applicable to Plaintiff.

       Congress did not renew the CARES Act, and the Act’s eviction moratorium expired on

July 27, 2020. The CDC, however, issued an agency order on September 4, 2020, which

extended the eviction moratorium, with some modifications, through March 2021.                See

Temporary Halt in Residential Evictions to Prevent the Further Spread of COVID-19, 85 Fed.

Reg. 55,292 (Sept. 4, 2020); Temporary Halt in Residential Evictions to Prevent the Further

Spread of COVID-19, 86 Fed. Reg. 8,020 (Feb. 3, 2021).

       Plaintiff’s property was foreclosed upon in January 2020, two months before the

enactment of the CARES Act, and any federally backed loan was extinguished at the time of the

foreclosure. Plaintiff never received a forbearance under the Act, and there is no legal basis for



                                                 20
        Case 5:20-cv-00965-FB Document 105 Filed 08/02/21 Page 21 of 25




Plaintiff’s assertion that the CARES Act prohibited a foreclosure, like the one at issue here,

which occurred prior to the CARES Act’s enactment.

       Plaintiff also fails to plead a claim under the ADA. Plaintiff’s Amended Complaint

alleges that Defendants actions “were extremely harsh and insensitive to the needs of a Senior

and Adult Disable [sic] citizen.” (Am. Compl. [#36] at 31.) The only factual allegations related

to this claim are that Plaintiff was “deprived of the opportunity to secure all mobility and life-

threatened Service-Connected mobility and medical aid,” “was restrained and was prevented

from re-entering the property to retrieve such aids by Bexar County constable and Sheriff,” and

“was left standing up all day while movers through out [sic] his personal properties.” (Id.)

Plaintiff has not pleaded that he is a “qualified individual with a disability” under the ADA or

any other element to establish a claim of discrimination under the Act or related to an ADA

claim in the context of a real property transaction.       See 42 U.S.C. §§ 12111(8) (defining

“qualified individual with a disability”), 3604 (barring discrimination in sale or rental of

dwelling based upon disability).

       In summary, the Court should dismiss Plaintiff’s claims under the CARES Act and the

ADA (Counts 1 and 10 of his Amended Complaint).

       iv.     The Court should dismiss Plaintiff’s remaining state law causes of action
               regarding his actual eviction.

       The only remaining claims in Plaintiff’s suit are his claims for wrongful eviction,

negligent and intentional infliction of emotional distress, and damage to his credit reputation

(Counts 4, 7, and 11 of the Amended Complaint). Aside from challenging the Final Judgment of

Possession on procedural grounds, Plaintiff has not advanced any allegations in this lawsuit that

call into question the legality of his eviction. Rather, Plaintiff accuses Ivest of taking various

actions with respect to his personal property during the eviction process, such as leaving it in the

                                                21
        Case 5:20-cv-00965-FB Document 105 Filed 08/02/21 Page 22 of 25




rain and preventing him from retrieving certain essential medical equipment and medication.

(Am. Compl. [#36] at 25–26.) These allegations do not challenge the legality of the foreclosure

or eviction or the legal authority of Ivest to possess the property. The Court acknowledges that

Plaintiff’s suit against his mortgage servicers, which challenges the underlying foreclosure and

eviction on other grounds, remains pending before Judge Bemporad and is not at issue here.

       Nor do these allegations plead a claim for infliction of emotional distress, which requires

conduct so extreme and outrageous so as “to go beyond all possible bounds of decency and to be

regarded as atrocious and utterly intolerable in a civilized community.” Atkinson v. Denton Pub.

Co., 84 F.3d 144, 151 (5th Cir. 1996). Plaintiff’s allegations do not rise to such a level.

       Finally, Plaintiff’s vague allegations regarding damage to his credit also do not plead a

separate cause of action. Damage to credit is not a separate tort cognizable under Texas law but

rather compensable damage. Permison v. Morris, No. 01-18-00392-CV, 2019 WL 5556576, at

*9 (Tex. App.—Houston [1st Dist.] Oct. 29, 2019, no pet. h.).

       Finally, the Court notes that without a federal cause of action in this case, the Court may

also follow the “general rule” in this Circuit and decline to exercise supplemental jurisdiction

over Plaintiff’s state-law claims. See 28 U.S.C. § 1367(c)(3) (“The district courts may decline to

exercise supplemental jurisdiction over a claim under subsection (a) if . . . (3) the district court

has dismissed all claims over which it has original jurisdiction.”); Bass v. Parkwood Hosp., 180

F.3d 234, 246 (“When a court dismisses all federal claims before trial, the general rule is to

dismiss any pendent claims.”). To the extent Plaintiff’s First Amended Complaint gives rise to a

state-law cause of action, the Court may dismiss these claims without prejudice.




                                                 22
        Case 5:20-cv-00965-FB Document 105 Filed 08/02/21 Page 23 of 25




                        V. Rafati’s and O’Connell’s Motions to Dismiss

       For the aforementioned reasons, all of the claims asserted in Plaintiff’s Amended

Complaint fail either factually or as a matter of law or jurisdiction. The Court should therefore

dismiss all claims asserted against Rafati and O’Connell, as well as Ivest. In making this

recommendation, the Court notes that Plaintiff’s Amended Complaint contains scant references

to either of these Defendants.

       The only allegations in Plaintiff’s Amended Complaint concerning Rafati is that he hand-

delivered and posted a notice to vacate on the Property, and attempted to purchase the Property

from Plaintiff, and then filed an eviction against Plaintiff on behalf of Ivest. The only allegations

against O’Connell are that she set a case for a hearing and sent Plaintiff an e-mail on behalf of

Judge Davis inviting Plaintiff to a Zoom hearing. Plaintiff’s allegations fail to state a federal

claim against either of these individuals.

                                   VI. Miscellaneous Motions

       In light of the recommendation that the Court deny Plaintiff’s motions for leave to amend

and grant Defendants’ motions to dismiss in their entirety, the Court should dismiss as moot the

remaining miscellaneous motions filed by Plaintiff and Rafati.

                        VII. Conclusion, Recommendation, and Order

       Having considered the motions, responses, and replies before the Court, as well as the

entire record in this cause, and the governing law, the undersigned recommends the following:

       •   Plaintiff’s Motion for Leave to File Amended Complaint for Permanent Injunction
           and Other Equitable Relief [#80] (first motion for leave to amend) should be
           DENIED;

       •   Plaintiff’s Motion to Set Aside Final Possession of the Property and to Add
           Additional Causes of Action [#95] (second motion for leave to amend) should be
           DENIED;


                                                 23
        Case 5:20-cv-00965-FB Document 105 Filed 08/02/21 Page 24 of 25




       •   Plaintiff’s Motion for Justice to be Served under the Law [#103] (third motion for
           leave to amend) should be DENIED;

       •   Defendant Ivest Properties, LLC’s Motion to Dismiss Plaintiff’s Amended Complaint
           [#46] should be GRANTED;

       •   Defendant Ivest Properties, LLC’s Motion for Judgment on the Pleadings Pursuant to
           F.R.C.P. 12(c) and Request for Attorney Fees with Supporting Affidavits and
           Exhibits [#78] should be GRANTED;

       •   Defendant Paul Rafati’s Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6) and
           12(c) [#79] should be GRANTED;

       •   Defendant Lydia O’Connell’s Motion to Dismiss for Failure to State a Claim [#82]
           should be GRANTED;

       •   Plaintiff’s Motion for Hearing for Preliminary Injunction [#34] should be
           DISMISSED AS MOOT;

       •   Plaintiff’s Motion for Clarification [#87] should be DISMISSED AS MOOT;

       •   Plaintiff’s Motion to Update Motion to Set Aside Judgment [#97] should be
           DISMISSED AS MOOT.

       •   Defendant Paul Rafati’s Motion to Abate and Stay this Matter and Request for Status
           Conference [#101] should be DISMISSED AS MOOT; and

       •   Plaintiff’s Motion for Request for Admission [#104] should be DISMISSED AS
           MOOT.

             VIII. Instructions for Service and Notice of Right to Object/Appeal

       The United States District Clerk shall serve a copy of this report and recommendation on

all parties by either (1) electronic transmittal to all parties represented by attorneys registered as

a “filing user” with the clerk of court, or (2) by mailing a copy to those not registered by certified

mail, return receipt requested. Written objections to this report and recommendation must be

filed within fourteen (14) days after being served with a copy of same, unless this time period is

modified by the district court. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The party shall file

the objections with the Clerk of Court and serve the objections on all other parties. A party filing


                                                 24
        Case 5:20-cv-00965-FB Document 105 Filed 08/02/21 Page 25 of 25




objections must specifically identify those findings, conclusions or recommendations to which

objections are being made and the basis for such objections; the district court need not consider

frivolous, conclusive or general objections. A party’s failure to file written objections to the

proposed findings, conclusions and recommendations contained in this report shall bar the party

from a de novo determination by the district court. Thomas v. Arn, 474 U.S. 140, 149–52 (1985);

Acuña v. Brown & Root, Inc., 200 F.3d 335, 340 (5th Cir. 2000). Additionally, failure to file

timely written objections to the proposed findings, conclusions and recommendations contained

in this report and recommendation shall bar the aggrieved party, except upon grounds of plain

error, from attacking on appeal the un-objected-to proposed factual findings and legal

conclusions accepted by the district court. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,

1428–29 (5th Cir. 1996) (en banc).

       SIGNED this 2nd day of August, 2021.




                                     ELIZABETH S. ("BETSY") CHESTNEY
                                     UNITED STATES MAGISTRATE JUDGE




                                               25
